COXE, Circuit Judge.
The plaintiff appellee is a corporation engaged in the manufacture of machines under the Gammons patent granted December 29, 1903, for a machine for sewing sweatbands into hats. The defendants are charged with infringing claim 4 of this patent, which is as follows:
“In a hat-sewing machine, a casing, a feeding wheel, means for vertically adjusting said feeding wheel, an adjustable hat support, a horizontally and vertically movable pressor arm provided with a wheel engaging the face of the feeding wheel, a horizontal reciprocating needle, and a needle way above the presser wheel to receive the needle, substantially as set forth.”
Judge Hough, while conceding that if was old in the art to sew sweatbands into hats by mechanical means, was of the opinion that *730claim 4 disclosed a new combination which contains a vertically adjustable feeding wheel, an adjustable hat support and a vertically and horizontally moving presser arm, together with the other elements as stated in the claim. The machine is so complicated and deals with so many minute parts each performing an important function in the completion of the hat that anything like a minute description of the machine and its operation would accomplish, no good result even if it could be done with accuracy. Suffice it to say that the result accomplished by the machine can be seen by the examination of almost any so-called “soft hat,” the object being to attach the sweat leather to the hat so that the stitches cannot be observed on the outside of the hat above the brim. The great saving of time over the handmade method will be appreciated when it appears that a'dozen hats may be stitched by a skilled operator in six minutes, which includes the placing of the hats in the machine and the removal'therefrom.; so that a single hat may be stitched in about thirty seconds. A skilled operator can. turn out 35 dozen hats per day.
Efforts had previously been made to construct machines to do this work but' they were all crude and unsatisfactory attempts which never went into extensive use. Some of the alleged anticipations do not belong to the hat making art at all;' others omit important elements, but we áre of the opinion that the skilled mechanic with all the defendant’s references before him, assuming them to be relevant, could not com struct the machine of the Gammon patent. It required the skill of the inventor to do this.
It is unnecessary to add further to what is said in the opinion of the District Judge with whom we agree upon the questions of patentability and infringement.
The decree is affirmed.